                                                Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 1 of 7



                                       1   Michelle L. Roberts, State Bar No. 239092
                                            E-mail: mroberts@kantorlaw.net
                                       2   Zoya Yarnykh, State Bar No. 258062
                                            E-mail: zyarnykh@kantorlaw.net
                                       3   KANTOR & KANTOR, LLP
                                           1050 Marina Village Pkwy., Ste. 105
                                       4   Alameda, CA 94501
                                           Telephone: (510) 992-6130
                                       5   Facsimile: (510) 280-7564

                                       6   Glenn R. Kantor, State Bar No. 122643
                                            E-mail: gkantor@kantorlaw.net
                                       7   KANTOR & KANTOR LLP
                                           19839 Nordhoff Street
                                       8   Northridge, CA 91324
                                           Telephone: (818) 886 2525
                                       9   Facsimile: (818) 350 6272

                                      10   Attorneys for Plaintiff
                                           DEBRA HILT
                                      11
                                                                           UNITED STATES DISTRICT COURT
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13                               NORTHERN NDISTRICT OF CALIFORNIA
         (510) 992-6130




                                      14

                                      15   DEBRA HILT,                                          Case No.: 3:20-cv-03373

                                      16                             Plaintiff,                 COMPLAINT FOR DAMAGES

                                      17           v.                                           (1)   BREACH OF CONTRACT

                                      18   AETNA LIFE INSURANCE COMPANY,                        (2)   BREACH OF THE IMPLIED
                                                                                                      COVENANT OF GOOD
                                      19                             Defendant.                       FAITH AND FAIR DEALING

                                      20
                                                                                                DEMAND FOR JURY TRIAL
                                      21

                                      22

                                      23          Plaintiff Debra Hilt herein sets forth the allegations of her Complaint against Defendant

                                      24   Aetna Life Insurance Company.

                                      25                                      PRELIMINARY ALLEGATIONS

                                      26          1.      Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. § 1332.

                                      27   The amount in controversy, exclusive of interest and costs, exceeds the sum of $75,000.00.

                                      28

                                                                                            1
                                                                                      COMPLAINT
                                                Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 2 of 7



                                       1          2.       “Intradistrict Assignment” – Intradistrict assignment is proper in the San Francisco

                                       2   or Oakland Division of the Northern District of California because the events giving rise to this

                                       3   lawsuit occurred in San Francisco County.

                                       4          3.       Plaintiff is informed and believes that Defendant Aetna Life Insurance Company

                                       5   (hereinafter “Aetna”) is a corporation incorporated in, and with its principal place of business in,

                                       6   the State of Connecticut, authorized to transact and transacting business in the Northern District

                                       7   of California and can be found in the Northern District of California.

                                       8          4.       Plaintiff Debra Hilt is a resident and citizen of the County of San Francisco, State

                                       9   of California. At all relevant times, she was employed by the San Francisco Health Services

                                      10   System and was afforded Long Term Disability insurance coverage as a benefit of her

                                      11   employment.

                                                  5.       On or after January 1, 2017, Aetna issued or renewed a group policy of Long
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   Term Disability Benefits to the San Francisco Health Services System in order to fund and insure
         (510) 992-6130




                                      14   its LTD Plan. Plaintiff was afforded disability coverage under the terms of the San Francisco

                                      15   Health Services System Disability Plan. The contract which is the subject of this action was

                                      16   administered in this Judicial District, and the breach occurred in this district, thus Venue is

                                      17   proper in this Court based upon 28 U.S.C. § 1391(a).

                                      18                       FIRST CLAIM FOR RELIEF AGAINST DEFENDANT

                                      19                                                  AETNA

                                      20                                    FOR BREACH OF CONTRACT

                                      21          6.       Plaintiff incorporates by reference all preceding paragraphs as though set fully

                                      22   forth herein.

                                      23          7.       All premiums due to maintain Plaintiff’s coverage in full force and effect under

                                      24   the Policy have been paid. At all relevant times, Plaintiff has performed all obligations under the

                                      25   Policy on her part to be performed.

                                      26          8.       On or before January 2, 2019, Plaintiff suffered a loss compensable under the

                                      27   terms of the Policy in that she was unable to perform all of the material duties of her occupation

                                      28   as a Deputy Court Clerk II.


                                                                                              2
                                                                                       COMPLAINT
                                                Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 3 of 7



                                       1          9.       Thereafter, in a timely fashion, the Plaintiff submitted a long term disability claim

                                       2   to Aetna. Aetna assigned her claim number 20367356. In a letter dated September 29, 2019,

                                       3   Aetna stated it had completed a review of Plaintiff’s claim and determined she had not met its

                                       4   criteria for a determination that she had restrictions and limitations such that she could not

                                       5   perform the material and substantial duties of her own occupation. Aetna’s denial was in

                                       6   contravention of the findings of her treating physicians.

                                       7          10.      As a direct and proximate result of Aetna’s improper determination regarding

                                       8   Plaintiff’s disability claim, Plaintiff has been deprived of the right to obtain benefits under the

                                       9   terms of the Policy.

                                      10          11.      Aetna’s conduct constitutes a breach of the insurance contract between Aetna and

                                      11   Plaintiff. As a direct and proximate result of Aetna’s breach of the Policy, Plaintiff has suffered

                                           contractual damages under the terms and conditions of the Policy that will continue, plus interest
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   and other incidental damages and out-of-pocket expenses, all in the sum to be determined
         (510) 992-6130




                                      14   according to proof at the time of trial.

                                      15                     SECOND CLAIM FOR RELIEF AGAINST DEFENDANT

                                      16                                    AETNA FOR BREACH OF THE

                                      17                   IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

                                      18          12.      Plaintiff incorporates by reference all preceding paragraphs as though set fully

                                      19   forth herein.

                                      20          13.      On or about May 4, 2020, Plaintiff informed Aetna that Aetna did not have all the

                                      21   pertinent evidence when it issued a denial on appeal. Plaintiff further informed Aetna that she

                                      22   intended to provide this additional evidence. On or about May 5, 2020, Aetna refused to consider

                                      23   any further evidence.

                                      24          14.      Aetna has breached its duty of good faith and fair dealing owed to Plaintiff in the

                                      25   following respects:

                                      26                   (a)     Unreasonably withholding benefits from Plaintiff in bad faith at a time

                                      27   when Aetna knew Plaintiff was entitled to said full benefits under the Policy;

                                      28

                                                                                              3
                                                                                       COMPLAINT
                                                 Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 4 of 7



                                       1                    (b)    Unreasonably and in bad faith failing to provide a prompt and reasonable

                                       2   explanation of the basis relied on under the terms of the Policy when advising Plaintiff that she

                                       3   was not entitled benefits and again, when it failed to respond to Plaintiff’s submission of

                                       4   additional information;

                                       5                    (c)    Unreasonably delaying payments to Plaintiff in bad faith knowing

                                       6   Plaintiff’s claim for benefits under the Policy was valid;

                                       7                    (d)    Unreasonably failing to properly and objectively investigate Plaintiff’s

                                       8   claim and refusing to consider evidence Plaintiff was willing to provide;

                                       9                    (e)    Intentionally and unreasonably applying pertinent policy provisions

                                      10   inconsistent with California law, so as to limit Aetna’s financial exposure and contractual

                                      11   obligations and to maximize its own profits; and

                                                            (f)    Unreasonably compelling Plaintiff to institute litigation to recover
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   amounts due under the policy in an effort to further discourage Plaintiff from pursuing her full
         (510) 992-6130




                                      14   policy benefits.

                                      15           15.      Plaintiff is informed and believes and thereon alleges that Aetna has breached its

                                      16   duties of good faith and fair dealing owed to Plaintiff by other acts or omissions of which

                                      17   Plaintiff is presently unaware. Plaintiff will amend this Complaint at such time as Plaintiff

                                      18   discovers these other acts or omissions.

                                      19           16.      As a proximate result of the aforementioned wrongful conduct of Aetna, Plaintiff

                                      20   has suffered, and will continue to suffer in the future, damages under the Policy, plus interest, for

                                      21   a total amount to be shown at the time of trial.

                                      22           17.      As a further proximate result of the aforementioned wrongful conduct of AETNA,

                                      23   Plaintiff has suffered anxiety, worry, mental and emotional distress, and other incidental

                                      24   damages and out-of-pocket expenses, all to Plaintiff’s general damage in a sum to be determined

                                      25   at the time of trial.

                                      26           18.      As a further proximate result of the aforementioned wrongful conduct of Aetna,

                                      27   Plaintiff was compelled to retain legal counsel to obtain the benefits due under the Policy.

                                      28

                                                                                              4
                                                                                        COMPLAINT
                                                Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 5 of 7



                                       1   Therefore, Aetna is liable to Plaintiff for those attorneys’ fees reasonably necessary and incurred

                                       2   by Plaintiff to obtain Policy benefits in a sum to be determined at the time of trial.

                                       3          19.     Aetna’s conduct described herein was intended by Aetna to cause injury to

                                       4   Plaintiff, was despicable conduct carried on by Aetna with a willful and conscious disregard of

                                       5   the rights of Plaintiff, subjected Plaintiff to cruel and unjust hardship in conscious disregard of

                                       6   her rights, and was an intentional misrepresentation, deceit, or concealment of a material fact

                                       7   known to Aetna with the intention to deprive Plaintiff of property and/or legal rights or to

                                       8   otherwise cause injury, such as to constitute malice, oppression, or fraud under California Civil

                                       9   Code § 3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish

                                      10   or set an example of Aetna.

                                      11          20.     Aetna’s conduct in wrongfully denying LTD benefits to Plaintiff was an unfair act

                                           and practice which caused Plaintiff to suffer a loss of income, a substantial loss of property set
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   aside for personal care and maintenance, and assets essential to her health and welfare. Plaintiff
         (510) 992-6130




                                      14   is a disabled person within the meaning of California Civil Code § 3345, and as a consequence of

                                      15   Aetna’s wrongful actions herein, Plaintiff is entitled to a trebling of any damages imposed by the

                                      16   trier of fact pursuant to California Civil Code § 3294.

                                      17                                        REQUEST FOR RELIEF

                                      18          WHEREFORE, Plaintiff prays for judgment against Aetna as follows:

                                      19          1.      Damages for failure to provide full benefits under the Policy for past, present, and

                                      20   future benefits in an amount to be determined at the time of trial, but in excess of $280,000.00,

                                      21   plus interest, including prejudgment interest;

                                      22          2.      General damages for mental and emotional distress and other incidental damages

                                      23   in the sum of $2,000,000.00;

                                      24          3.      Punitive and exemplary damages in an amount in excess of $4,000,000.00;

                                      25          4.      A trebling of any punitive damages pursuant to California Civil Code § 3345;

                                      26          5.      Attorneys’ fees reasonably incurred to obtain Policy benefits in a sum to be

                                      27   determined at the time of trial;

                                      28          6.      Costs of suit incurred herein; and


                                                                                               5
                                                                                       COMPLAINT
                                               Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 6 of 7



                                       1        7.    Such other and further relief as the Court deems just and proper.

                                       2
                                           DATED: May 18, 2020                      KANTOR & KANTOR, LLP
                                       3
                                                                                    By:       /s/ Michelle L. Roberts
                                       4
                                                                                              Michelle L. Roberts
                                       5                                                      Zoya Yarnykh
                                                                                              Attorneys for Plaintiff
                                       6                                                      DEBRA HILT

                                       7

                                       8

                                       9
                                      10

                                      11
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13
         (510) 992-6130




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                          6
                                                                                 COMPLAINT
                                               Case 4:20-cv-03373-DMR Document 1 Filed 05/18/20 Page 7 of 7



                                       1                                 DEMAND FOR JURY TRIAL

                                       2        Plaintiff hereby demands a trial by jury.

                                       3

                                       4   DATED: May 18, 2020                        KANTOR & KANTOR, LLP

                                       5

                                       6                                              By:       /s/ Michelle L. Roberts
                                                                                                Michelle L. Roberts
                                       7                                                        Zoya Yarnykh
                                                                                                Attorneys for Plaintiff
                                       8                                                        DEBRA HILT
                                       9
                                      10

                                      11
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13
         (510) 992-6130




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                            7
                                                                                    COMPLAINT
